                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 HAMILTON COUNTY JOB AND                      :     Case No. 1:17-cv-855
 FAMILY SERVICES,                             :
                                              :     Judge Timothy S. Black
         Plaintiff,                           :
                                              :     Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 JAIYANAH BEY,                                :
                                              :
         Defendant.                           :


                             DECISION AND ENTRY
                 ADOPTING THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 16)

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on August 21, 2018, submitted a

Report and Recommendation. No objections were filed.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly:

        1.       The Report and Recommendation (Doc. 16) is ADOPTED; and

        2.       Defendant’s motion for reconsideration (Doc. 15) is DENIED.
        IT IS SO ORDERED.

Date:       11/20/18
                                Timothy S. Black
                                United States District Judge




                            2
